Citation Nr: 1800568	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-22 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Evaluation of mycosis fungoides status post cutaneous T-cell lymphoma currently evaluated as 60 percent disabling.  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel

INTRODUCTION

The Veteran served on active duty from July 1998 to June 2007.     

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In June 2017, the Veteran testified before the Board in a videoconference hearing convened at the RO.  A transcript of the hearing has been included in the record.  The record consists entirely of electronic claims files and has been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2017, the Veteran underwent VA examination of the claim on appeal.  A report and opinion have been included in the record.  A remand is warranted for issuance of an addendum opinion.  

The Veteran is rated under Diagnostic Code (DC) 7899-7817 for the mycosis fungoides subject to this appeal.  See 38 C.F.R. § 4.118 (2017).  He has been rated as 60 percent disabled since filing his increased rating claim on February 8, 2012.  One question before the Board is whether the next-highest rating of 100 percent is warranted under DC 7817.  A 100 percent rating is authorized under this provision when the evidence shows:

generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia), and constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, psoralen with long-wave ultraviolet-A light (PUVA) or ultraviolet-B light (UVB) treatments, or electron beam therapy required during the past 12-month period.  

Another question before the Board is whether the Veteran should receive a rating under DC 7800, which evaluates skin disorders on the head and neck.  Certain evidence indicates that the Veteran's mycosis fungoides affects his neck and face.  The Board will therefore assess whether the highest rating of 80 percent would be warranted under DC 7800.  See 38 C.F.R. § 4.118 (2017).  An 80 percent rating is warranted under this provision for:

disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement. 

The evidence is clear that the Veteran undergoes at least near-constant systemic therapy for his disorder.  It is not clear, however, what, if any, systemic manifestations he experiences, and what, if any, effect the disorder has had on his head and neck.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  Include in the record any outstanding VA treatment records, the most recent of which are dated in September 2017.  All records/responses received must be associated with the electronic claims file.  

2.  Return the case to the VA examiner who conducted the July 2017 VA examination (or to a suitable substitute) for issuance of an addendum opinion.  The examiner should respond to the following questions:

(a)  Which, if any, systemic manifestations are associated with the Veteran's mycosis fungoides?  If there are none, please specify that finding.

(b)  In what way has the mycosis fungoides affected the Veteran's head and neck?  If there has been no impact on the head and neck, please specify that finding.  

3.  After the completion of any action deemed appropriate in addition to that requested above, the claim should be readjudicated.  All evidence received since the February 2017 Supplemental Statement of the Case (SSOC) should be considered.  

In readjudicating the claim, the RO should assess whether a higher rating was warranted at any time during the year prior to the Veteran's increased rating claim in February 2012.  See 38 C.F.R. § 3.400(o)(2).

If any benefit sought remains denied, the Veteran and his representative should be provided with another SSOC.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




